UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53




           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604


                              Decided March 8, 2006


                                      Before

                    Hon. WILLIAM J. BAUER, Circuit Judge

                    Hon. ILANA DIAMOND ROVNER, Circuit Judge

                    Hon. TERENCE T. EVANS, Circuit Judge

No. 04-1344

UNITED STATES OF AMERICA,                    Appeal from the United States District
    Plaintiff-Appellee,                      Court for the Northern District of
                                             Illinois, Eastern Division.
      v.
                                             No. 02 CR 1149
TROY HEINTZELMAN,
    Defendant-Appellant.                     David H. Coar,
                                             Judge.

                                    ORDER

       Troy Heintzelman appealed his sentence of 135 months’ imprisonment for
attempt and conspiracy to smuggle cocaine, contending that the district court
plainly erred under United States v. Booker, 543 U.S. 220 (2005). We ordered a
limited remand to ask whether the judge would have imposed the same sentence
under an advisory regime, see United States v. Paladino, 401 F.3d 471, 483–84 (7th
Cir. 2005). The judge said yes.

       Heintzelman now argues that his sentence is unreasonably long. To this end,
he cites mitigating factors that he thinks compel a sentence with less prison time
and more opportunity for psychological care and rehabilitation. His father abused
No. 04-1344                                                                  Page 2

him, he explains. The resulting trauma led him to self-medicate and, consequently,
he developed a substance-abuse problem. He also insists that his criminal history
is “relatively minor.” Regardless, Heintzelman’s sentence was at the bottom of the
applicable guidelines range and presumptively reasonable. See United States v.
Mykytiuk, 415 F.3d 606, 608 (7th Cir. 2005). He has not provided any persuasive
reason to rebut that presumption, and what we might have done in the sentencing
court’s place is irrelevant. See United States v. Laufle, No. 04-3978, 2006 WL
47642, at *7 (7th Cir. Jan. 11, 2006); United States v. Newsom, 428 F.3d 685,
686–87 (7th Cir. 2005).

       Additionally, Heintzelman maintains that the district court’s statement on
limited remand was too perfunctory to ensure that the court considered his
psychological problems and criminal history. Admittedly, the court’s statement is
short. The court said simply that, in light of the factors enumerated in 18 U.S.C.
§ 3553(a) and the parties’ statements of position, it would not change the sentence
under an advisory regime. Regardless, brevity does not matter so long as the record
makes clear that the judge gave the relevant factors “meaningful consideration,” see
United States v. Brock, No. 03-2279, 2006 WL 39050, at *2 (7th Cir. Jan. 9, 2006).
It does. At sentencing, the judge considered Heintzelman’s history of abuse and
psychological problems but declined to dip below the applicable range because
Heintzelman’s mental disorders were not “linked” sufficiently to smuggling to
excuse his crimes. Although the judge had more flexibility on remand, nothing
prevented him from sticking to his guns. As for criminal history, Heintzelman’s
own arguments are too cursory to understand. We will not increase sentencing
courts’ work by requiring discussion of frivolous arguments, see United States v.
Dean, 414 F.3d 725, 729 (7th Cir. 2005).

                                                                       AFFIRMED.